DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20010741.
Re claim 1, DE 20010741 discloses a brake system for use in motor vehicles, comprising: a transponder (5), configured and positioned in the brake system so that the transponder is deactivated by an engagement geometry of the brake system when a predeterminable wear state of the brake system is reached, wherein the transponder is secured to a stationary part of the brake system (9), and wherein in the event of a 

Re claim 20, DE 20010741 discloses wherein the transponder (5) is cohesively secured to the brake system. (Fig. 1-2)

Re claim 21, DE 20010741 discloses, wherein the stationary part of the brake system (9) includes at least one of a brake carrier and a housing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DE 20010741 in view of Fischer (EP 1970159).


Re claim 18, DE 20010741 as modified teaches wherein the transponder (DE 20010741, element 5) is cohesively secured to the brake system (1).

Re claim 19, DE 20010741 as modified teaches wherein the stationary part (9) of the brake system includes at least one of a brake carrier and a housing.

Re claim 22, DE 20010741 does not teach a transponder; and a reader; wherein the reader activates the transponder with electromagnetic radiation and determines a state of the transponder and conditions the transponder for a receiver.  Fischer teaches a transponder (32); and a reader (34); wherein the reader activates the transponder with electromagnetic radiation and determines a state of the transponder and conditions the transponder for a receiver.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a transponder; and a reader; wherein the reader activates the transponder with electromagnetic radiation and determines a state of the transponder and conditions the transponder for a receiver in the invention of DE 20010741 in order to improve accuracy and simplify remote transmission of data.

Re claim 24, DE 20010741 as modified teaches wherein the one transponder (32) is one of a plurality of transponders.  (See Fischer, Abstract)

7.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over DE 20010741 in view of Fischer (EP 1970159) and further in view of Peltonen et al. (CN 102348589).
Re claim 23, DE 20010741 as modified does not teach wherein the reader is installed outside of a vehicle and is configured to determine the state of one transponder or of a multiplicity of transponders as the vehicle travels past the transponder.  Peltonen et al. teach wherein the reader (26) is installed outside of a vehicle and is configured to determine the state of one transponder or of a multiplicity of transponders as the vehicle travels past the transponder.  It would have been obvious to one of ordinary skill in the art before the effective filing date to install a reader outside of a vehicle and configured to determine the state of one transponder or of a multiplicity of transponders as the vehicle travels past the transponder in order to provide transmission of data to a location remote from the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grospietsch et al., Politz et al., Feldmann, Tamai et al., Rath et al., Schaefer, Mazumdar et al., and Su teach similar systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWJuly 19, 2021